Case:19-01722-MCF13 Doc#:59 Filed:09/18/20 Entered:09/18/20 19:54:03                    Desc: Main
                           Document Page 1 of 4

                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO


 IN THE MATTER OF                                            CASE NO. 19-01722-MCF

 JOSE LUIS CORREA GONZALEZ
 XXX-XX-3630                                                 CHAPTER 13
 DEBTOR(S)
 ________________________________________                    ASSET CASE

     REPLY TO TRUSTEE’S OBJECTION TO PROPOSED POST CONFIRMATION
                PLAN MODIFICATION UNDER SECTION 1329


 TO THE HONORABLE COURT
 NOW COMES, Debtor through the undersigned attorney and very respectfully states and prays
 as follows:
    1. This case was filed 18 months ago. It took 10 months for it to get confirmed. In those
        months we submitted six plans and four amended schedule I and J. All those amended
        plans and schedules where mostly because of the pre-bankruptcy ASUME generated
        Social Security Administration retention order.
    2. On December 18, 2019 in our motion titled Amended Schedules I and J (DK 40) we
        stated as follows: “Amended Schedule I is submitted to inform Debtor’s social security
        benefit of $1,011 has been restored effective January 2020. As per conversation with
        ASUME representative, attorney Myriam Hernandez; ASUME discontinued the social
        security administration retention order of $600 on December 13, 2019.” Eight months
        later, after confirmation, thru our client we learn that the understanding with ASUME did
        not materialized. ASUME never terminated the retention order. See exhibits of DK 55.
        Petitioner’s bank statements from the months of April, May and July reflecting a social
        security benefit deposit of only $414 as reflected in Schedule I (DK 54). Also,
        Petitioner’s ASUME online certification for the months of February, March, April, May,
        June, July and August reflecting receipts of $621.
    3. The submitted post confirmation modified plan resolves the issue at hand. The plan
        provides for ASUME’s claim to be paid in full. It accommodates the way ASUME has
        elected to collect its claim. The post confirmation modified plan is sufficiently funded to
        pay 100% {507} priority claim.
    4. We submit to this Honorable Court that with the monies already paid into the chapter 13
        plan and its monthly plan payments of $1,320 for the remaining 27 months of the plan
Case:19-01722-MCF13 Doc#:59 Filed:09/18/20 Entered:09/18/20 19:54:03 Desc: Main
                                      Document Page 2 of 4
        (part 2.1) for a partial base of $41,880; together with the additional payments of $11,178
         already paid to ASUME during the pendency of the case and $16, 767 to be paid to
         ASUME during the remaining months of the payment plan from the pre-petition
         ASUME generated social security administration retention order still in effect for a total
         plan base of $69,825 (part 2.4); ASUME, the holder of a particular claim that has not
         only agreed to but has imposed a different treatment of such claim, gets paid. See parts
         2.1, 2.4, 4.4, 8.3 and 8.5 of the plan. In particular, Part 8.3 and 8.5 of the plan
         incorporates ASUME’s decision to continue to receive monthly disbursements on its
         claim from its pre- petition implemented and not terminated after the bankruptcy filing
         retention order of debtor’s Social Security benefit. ASUME is responsible for this
         convoluted now effective payment structure on its claim; that nonetheless will get the
         claim paid in full thru the chapter 13 plan within the allotted time.
     5. The plan provides for ASUME’s claim full payment in deferred cash payment from two
         different sources as determined by ASUME. The certificate from ASUME as already
         been provided.
     6. ASUME has not objected to Debtor’s post confirmation modified plan dated 8/17/2020.


  WHEREFORE, for the above stated reasons it is respectfully requested from this Honorable
  Court approve Debtor’s post confirmation modified plan dated 8/17/2020.


  I HEREBY CERTIFY: that a copy of this motion was electronically filed by debtor using the
  CM/ECF System which will send a notification to the standing Chapter 13 Trustee and to all
  registered interested parties. In addition, a copy of this motion was sent by debtor’s attorney to
  the debtor at the address of record and to all creditors and parties in interest appearing in the
  master address list not registered in CM/ECF.

  RESPECTFULLY SUBMITTED
  IN CAROLINA, PUERTO RICO, SEPTEMBER 18, 2020.


                                        /s/ Ramón F. López
                                        RAMON F. LOPEZ, ESQ. (203813)
                                        RAMON F. LOPEZ LAW OFFICES, P.S.C.
                                        ATTORNEY FOR THE ABOVE NAMED DEBTOR
                                        PO BOX 34173
                                        FT BUCHANAN PR 00934
                                        PHONE (787) 276-0196
                                        ramonlopezlaw@gmail.com
Case:19-01722-MCF13 Doc#:59 Filed:09/18/20 Entered:09/18/20 19:54:03   Desc: Main
                           Document Page 3 of 4
                             Creditors

                               AR RESOURCES
                               PO Box 1056
                               Blue Bell, PA 19422 (4700823)
                               (cr)
                               ASUME
                               PO BOX 70376
                               San Juan, PR 00936 (4700824)
                               (cr)
                               ASUME-MARIBEL GARCIA BARRETO
                               PO BOX 71316 SAN JUAN PR 00936-8416
                               (4718640)
                               (cr)
                               BANCO POPULAR DE PUERTO RICO
                               BANKRUPTCY DEPARTMENT
                               PO BOX 366818
                               SAN JUAN PR 00936-6818 (4705429)
                               (cr)
                               BANCO SANTANDER
                               PO BOX 362589
                               San Juan, PR 00936-2589 (4700825)
                               (cr)
                               BANCO SANTANDER
                               PO BOX 362589
                               San Juan, PR 00936-2589 (4700826)
                               (cr)
                               BANK OF AMERICA
                               PO BOX 982238
                               El Paso, TX 79998-2235    (4700827)
                               (cr)
                               CARLOS LOZADA
                               URB. VILLA CAROLINA
                               AVE. SANCHEZ OSORIO (4700828)
                               (cr)
                               CARMEN L. DIAZ MARRERO
                               URB. VILLA FONTANA
                               VIA 62 3BN7
                               Carolina, PR 00983 (4700829)
                               (cr)
                               CLARO
                               PO BOX 70367
                               San Juan, PR 00936-8367 (4700830)
                               (cr)
                               CMRE
                               3075 IMPERIAL HWY
                               SUITE 200
                               Brea, CA 92821      (4700831)
                               (cr)
                               COX
                               P.O. Box 78071
                               Phoenix, AZ 85062-8071    (4700832)
Case:19-01722-MCF13 Doc#:59 Filed:09/18/20 Entered:09/18/20 19:54:03 Desc: Main
                           Document Page 4 of 4
                             (cr)
                             HOME DEPOT
                             PO BOX 9001010
                             Louisville, KY 40290-1010 (4700833)
                             (cr)
                             NAVY FEDERAL CREDIT UNION
                             PO BOX 3000
                             Merrifield, VA 22119-3000 (4700834)
                             (cr)
                             Oriental Bank
                             Retail Operation & Collections
                             Box 364745,
                             San Juan, P.R. 00936-4745
                             Att.: Ramn A. Snchez Marrero     (4705063)
                             (cr)
                             PROGRESSIVE MANAGMENT SYSTEM
                             1521 WEST CAMERON AVENUE
                             West Covina, CA 91790      (4700835)
                             (cr)
                             PYOD, LLC
                             Resurgent Capital Services
                             PO Box 19008
                             Greenville, SC 29602 (4724628)
                             (cr)
                             T-MOBILE
                             654 AVE MUNOZ RIVERA
                             SUITE 2
                             San Juan, PR 00918 (4700836)
                             (cr)
                             WANDA I RODRIGUEZ DE JESUS
                             1131 AVE JESUS T PINERO
                             SAN JUAN PR 00920          (4709365)
                             (cr)
